DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 04/01/2021 has been entered. Claim(s) 77 and 88 is/are currently amended. Claim(s) 1-76 has/have been canceled. Claim(s) 77-98 is/are pending.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 77-83, 86-94 and 97-98 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0328991 A1 (previously cited, Simpson).
Regarding claims 77, 87, 88 and 98, Simpson teaches an analyte monitoring system and a method for displaying analyte metrics, the system comprising:
a sensor control device configured to be worn on a subject's body (e.g., Fig. 2, sensor(s) 22, 22'; Fig. 58, sensor array and associated electronics, ¶¶ [0531]-[0536]; etc.), wherein the sensor control device comprises a sensor having a portion that is configured to be positioned under skin and in contact with a bodily fluid of the subject (e.g., Figs. 54-57; ¶ [0533]; etc.); 
one or more processors (Fig. 2, monitoring device 21, or inherent processing unit thereof); 
a memory coupled with the one or more processors, the memory storing instructions which, when executed by the one or more processors (¶ [0186] wherein the monitoring device 21 may include non-transitory computer readable memory running an application 27), cause the one or more processors to execute a method, the method comprising: 
e.g., Fig. 1, step 12; ¶ [0174] wherein analyte levels may be tracked, and commonly glucose will be one such analyte; ¶ [0532] wherein one or more of the sensor devices 764 of the array 750 may be configured to detect glucose, while other sensor devices 764 may be configured to detect and measure lactic acid, ketones, testosterone, cortisol, uric acid, or other analytes), wherein at least part of the plurality of analyte measurements are received from the sensor control device (¶ [0183] wherein multi-analyte data is aggregated in a single source, e.g., a smart phone or other electronic device),
calculating a plurality of analyte metrics, wherein the plurality of analyte metrics includes at least one glucose metric related to the one or more measurements indicative of the glucose level and at least one second analyte metric related to the one or more measurements indicative of the second analyte level (Fig. 1, step 14; Fig. 3, summary metrics, including analyte trace graphs (61)), and 
outputting at least a portion of the plurality of analyte metrics to a graphical user interface on a display of a reader device, wherein the at least a portion of the plurality of analyte metrics comprises the at least one glucose metric and the at least one second analyte metric (Fig. 1, step 16; Fig. 3, displaying the summary metrics; ¶ [0172] wherein output is displayed responsive to the evaluation of an analyte level; ¶ [0174] wherein various analytes may be tracked, evaluated and output provided based on the evaluation; ¶ [0530] where multiple analytes may be monitored at one time), wherein the reader device comprises a smart phone (e.g., ¶ [0184] where the monitoring device is a smart phone).
etc.) and/or teaches the disclosed methods can be performed for multiple analytes simultaneously (¶ [0530]), such that one of ordinary skill in the art would at once envisage analyte trace graphs are calculated and output for each monitored analyte in these multi-analyte embodiments. Alternatively/Additionally, as Simpson teaches the disclosed method (e.g., as illustrated in Figs. 1 and 4), including displaying an output responsive to an evaluation of an analyte, may be performed for multiple analytes (¶ [0530]), such as glucose, ketones, etc. (¶ [0532]), as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and/or system of Simpson outputting at the least one glucose metric and the at least one second analyte metric to a graphical user interface on a display of a reader device (i.e., displaying metrics for each monitored analyte) in order to provide feedback to a user about the effect of a perturbation on each monitored analyte (¶ [0026]), allowing users to learn and become familiar with the effects of various aspects of their lifestyle on various aspects of their health (¶ [0009]). 
Regarding claims 78, 79, 89 and 90, Simpson teaches at least one glucose metric comprises a glucose curve associated with a glucose excursion (e.g., Fig. 3, trace graph(s); Fig. 6, trace graph output 60; Figs. 19-20; ¶ [0251] identifying a segment of a glucose/analyte curve as a meaningful event; etc.), wherein the glucose excursion comprises one or more of a violation of a low glucose level threshold, a violation of a high glucose level threshold, or a violation of a glucose rate of change threshold (Fig. 6, wherein an analyte level 88 is plotted with respect to time, with one or more threshold levels shown; ¶¶ [0249]-[0251] highlighting a trend graph segment indicative of a meaningful event in a different color; etc.). 
Regarding claims 80 and 91, Simpson/Simpson as modified teaches the outputted at least a portion of the plurality of analyte metrics comprises a color indicator and a textual indicator (¶ [0228] wherein trace graph output may be combined with other outputs, e.g., Fig. 6; Fig. 3, wherein other output includes color (58) and text (52) indicators). 
Regarding claims 81 and 92, Simpson/Simpson as modified teaches the outputted at least a portion of the plurality of analyte metrics comprises a color indicator and a graphical indicator (¶ [0228] wherein trace graph output (i.e., graphical indicator) may be combined with other outputs, e.g., Fig. 6; Fig. 3, wherein other output includes a color (58) indicator and/or a pictorial (54) indicator). 
Regarding claims 82 and 93, Simpson/Simpson as modified teaches the second analyte level comprises a ketone level, and wherein the at least one second analyte metric comprises a ketone metric (¶ [0026] wherein the analyzing and/or evaluating steps may be based on the glucose concentration data and the other data, wherein the other data may include data about other analytes, such as ketones). 
Regarding claims 83, 86, 94 and 97, Simpson/Simpson as modified teaches the ketone metric comprises a ketone curve associated with a ketone excursion, wherein the ketone curve associated with the ketone excursion is displayed in the graphical user interface on the reader device (e.g., Fig. 3, displaying a trace graph; Fig. 6, trace graph output 60; Figs. 19-20; ¶ [0073] analyte trend graph including desired analyte concentration value or range of values over the time period; etc.; ¶ [0026] wherein the analyte may comprise ketones). 


Claim(s) 83-86 and 94-97 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of US 2014/0188398 A1 (previously cited, Cohen).
Regarding claims 83-86 and 94-97, Simpson/Simpson as modified teaches the limitations of claims 82 and 93, as discussed above. Additionally, Simpson teaches/suggests an analyte metric comprises an analyte curve associated with an analyte excursion (e.g., Fig. 3, displaying a trace graph; Fig. 6, trace graph output 60; Figs. 19-20; ¶ [0073] analyte trend graph including desired analyte concentration value or range of values over the time period; etc.). As Simpson expressly discloses the analyte may comprise ketones, one of ordinary skill in the art, reading Simpson, would at once envisage the claimed arrangement (i.e., an analyte metric comprising an analyte curve associated with an analyte excursion may include a ketone metric comprising a ketone curve associated with a ketone excursion), as noted above. 
Alternatively/Additionally, Simpson discloses identifying meaningful excursions in analyte trend data and outputting the analyte trend data (i.e., curve/trace) associated with said excursion to a user (¶¶ [0249]-[0251]). Simpson expressly discloses the above-noted process with respect to glucose, but discloses other analytes may be monitored and/or evaluated using the same method, as discussed above. Similarly, Cohen teaches/suggests identifying a ketone excursion or event comprising a violation of a high ketone level threshold and/or a ketone rate of change threshold (¶ [0059] wherein an event may comprise a measured analyte sensor value above or below a predetermined threshold, a rate of change or a level of analyte measurements above a predetermined threshold, etc.; ¶ [0096] wherein the analyte may comprise ketone bodies). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of Simpson with the ketone metric comprising a ketone curve associated with a ketone excursion, wherein the ketone excursion etc.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits Simpson only includes graphs displaying metrics of a single analyte and therefore does not teach the amended portion of the independent claims (Remarks, pgs. 9-12). 
The examiner respectfully disagrees. While Simpson may only expressly illustrate a single trace graph as Applicant contends, Simpson teaches or at the very least suggests performing the disclosed method, including calculating and displaying summary metrics such as traces (e.g., Figs. 1 and 3), for multiple analytes, as noted above. Accordingly, Simpson teaches/suggests outputting multiple summary metrics/traces, e.g., at least one metric/trace per analyte, in some manner on the interface/display. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Meredith Weare/Primary Examiner, Art Unit 3791